Citation Nr: 0032611	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-24 944	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to an increased rating for service-connected 
pes planus, weak right foot, symptomatic, third degree with 
bulging and eversion deformity, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 RO rating decision.  

In July 2000, a hearing was held at the RO Board before the 
undersigned Veterans Law Judge, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
Subsequent to the hearing, the appellant submitted additional 
evidence accompanied by a written waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 
(2000).  Hence, the Board will consider such evidence in 
connection with the current appeal.

Although the issue of service connection for a back disorder 
was listed by the service representative in the December 2000 
presentation, no specific arguments were advanced pertaining 
thereto.  Of greater significance is the fact that the 
veteran at his hearing withdrew his appeal regarding 
entitlement to service connection for a low back disability.  
For that reason, this issue will not be addressed herein.


REMAND

The RO found that the veteran's claim of entitlement to 
service connection for a right ankle disability was not well 
grounded.  Recently Congress amended 38 U.S.C.A. § 5107 and 
there is no longer a legal requirement that a claim be 
"well-grounded" before it can be adjudicated on the merits; 
hence, the claim will be remanded so the RO can adjudicate 
the claim on the merits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).

Congress also amended 38 U.S.C.A. § 5107 (and added other 
relevant provisions) to clarify VA's duty assist a claimant 
in developing all facts pertinent to a claim for benefits.  
Such duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
the veteran's right ankle condition and the veteran's active 
military service.  In this regard, the Board notes that 
although the service medical records do not reflect that the 
veteran actually sustained an injury to the right ankle in 
service, the records compiled at that time and shortly after 
service do show complaints of right ankle pain associated 
with foot pain.  The examiner should indicate whether any 
current right ankle disability is, in fact, part and parcel 
of his service-connected foot disorder.

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Regarding the veteran's service-connected pes planus, weak 
right foot, symptomatic, third degree with bulging and 
eversion deformity, the Board notes that he is in receipt of 
the highest rating possible under Diagnostic Code 5277, 
bilateral weak foot, 10 percent.  Under VA law, when an 
unlisted condition is encountered, that condition should be 
rated under a closely related disease or injury in which not 
only the functions are affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).  The RO should consider whether the 
veteran's disability is more analogous to the disability 
addressed in Diagnostic Code 5276, flatfoot, acquired.  See 
38 C.F.R. § 4.20; Lendenmann v. Principi, 3 Vet. App. 345, 
249-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Board finds that a current examination is need to 
ascertain the present level of the service-connected 
disability.  The veteran's ongoing medical records should 
also be obtained.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's right ankle and foot 
conditions.  This should specifically 
include any outstanding records from any 
VA facilities identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.

2.  After all records received pursuant 
to the development requested in paragraph 
1 above, the veteran should be scheduled 
for a comprehensive right ankle and foot.  
It is imperative that the entire claims 
file, to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA physician who is designated to 
examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
be asked to provide specific findings 
consistent with the rating criteria (38 
C.F.R. § 4.71a, Diagnostic Code 5276) to 
include:

a) whether pes planus symptoms are 
relieved by built-up shoe or arch 
support;

b) whether there is weight-bearing line 
over or medial to great toes, inward 
bowing of the tendo achillis, pain on 
manipulation and use of the feet, 
bilateral or unilateral;

c) whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities;

d) whether there is marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic 
shoes, or appliances.  

The examiner should also render an 
opinion regarding whether the veteran's 
current right ankle condition, if any, is 
related to his service in 1943, or if 
such may be considered to be part and 
parcel of the service-connected foot 
disorder.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in light 
of all applicable evidence of record and 
all pertinent legal authority, and the 
recently amended/added statutory 
provisions to be codified at 38 U.S.C.A. 
§§ 5100-5107.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him and his 
representative, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


